DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered. 

Response to Amendment 
   This office action is responsive to amendment filed on 07/18/2022. The Examiner has acknowledged the amendments to claim 1, 6, 12, 17 and 18. Claims 3 and 19 have been Cancelled.  
Claims 1-20 have been presented for examination and are rejected.

Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1, 12 and 17 under 35 USC § 112, first paragraph have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Applicant's arguments with respect to claims 1-2, 4-18 and 20 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao NA (CN109728994 hereinafter Zhao) in view of Buijsman et al. (US 10425467 hereinafter Buijsman) further in view of Tian et al. (US 20100174791). 

With respect to claims 1  and 12, Zhao teaches a group instant messaging device, comprising:
a first wireless communication unit configured to perform short-range wireless communication with an associated user terminal, such that the group instant messaging device forms a group instant messaging network with a user terminal within a predetermined instant messaging group via the associated user terminal(Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client),
 the instant messaging group including: the associated user terminal and one or more additional user terminals wirelessly connected to the associated user terminal (Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C (i.e. equivalent to additional user terminals) are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200.Server 200 docks the audio data of receipts carries out encoding and decoding processing, then by encoding and decoding treated audio data in a manner of real-time phonetic message, Other member communication's terminals 100B and 100C being sent in the discussion group. Communication terminal 100B and 100C is receiving server After the 200 real-time phonetic message sent, which is exported by preset instant communication client);
an audio recording unit configured to record user voices, generate audio data, and send the audio data to other user terminals in the instant messaging group by the associated user terminal via the group instant messaging network (Zhao, see page 2, lines 7-34, is applied to communication terminal, comprising: to current talking Content record, and by built-in instant communication client, the audio data that will be recorded is synchronized and is sent in discussion group Other instant communication clients in addition to the instant communication client By the instant communication client, described in reception The speech message that other instant communication clients are sent, and export received voice in the interactive interface of the discussion group and disappear Breath Obtain the reference order of the speech message triggering based on output. In response to the reference order, broadcast to the opposite end of current talking Put the audio data for the speech message that the reference order is directed toward);
an audio playing unit, configured to receive audio data from other user terminals in the instant messaging group by the associated user terminal via the group instant messaging network, and perform an instant playout (Zhao, see Fig. 1 and  page 4, lines 1-19, communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis. Claim 4: playing the audio data of target voice message to the opposite end of the current talking comprising preset keyword Target voice message is received one or continuous a plurality of speech message after the instant message); and
Zhao disclose all the limitations, but fail to specifically disclose an input control unit configured to control the ON and OFF of the audio recording unit based on a one-touched operation to record and send audio data to the associated user terminal without unlocking operation of the screen of the associated user terminal;
wherein, the input control unit is a control key located on a front or side surface of the body of the group instant messaging device and
 the first wireless communication unit is a short-range wireless communication unit comprising a low-power Bluetooth module or a Wi-Fi communication module.
            Buijsman, in an analogous art, discloses an input control unit configured to control the ON and OFF of the audio recording unit ( Buijsman discloses that FIG. 7 shows a settings screen S5 that features a block option B6 to switch the automatic playing of incoming audio recordings ‘on’ or ‘off’. In this particular example, the block option B6 is presented as a toggle switch ) based on a one-touched operation to record and send audio data to the associated user terminal without unlocking operation of the screen of the associated user terminal (figs. 4-5; abstract; col. 7, line 62 through col. 8, line 7; col. 9, lines  30-42; Buijsman discloses that when the completed first audio recording A1 is received by the second electronic device 2, said completed first audio recording A1 is played in addition to or instead of the silent audio sample Z, even when the second electronic device 2 is still in the locked mode);
wherein, the input control unit is a control key located on a front or side surface of the body of the group instant messaging device (Buijsman discloses that FIGS. 1, 2 and Col. 8, lines 10-35, button (B) that can be used to as input control The contact list screen S2 features a record button B2 (i.e., button interpreted as input control unit ) next to each contact C1, C2, C3 to start recording an audio recording via the microphone 13 of the first electronic device 1. FIG. 7 and Col. 11, lines 45-67, FIG. 7 shows a settings screen S5 that features a block option B6 to switch the automatic playing of incoming audio recordings ‘on’ or ‘off’. the output volume control B7 is presented as a slider. The output volume control B7 controls the perceived loudness of the audio recordings through the speaker 14, 24 of the respective electronic device 1, 2. The output volume control B7 allows for adjusting the output volume within a volume range).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Zhao’s teaching with the teaching of Buijsman to provide method for coordinating transfer of audio data files with electronic devices without unlocking operation of the screen , The block option can prevent the audio recordings play automatically against the user of the second electronic device. The time windows prevents the audio recordings play automatically during a period which is inconvenient for the user of the second electronic device, where the combination of elements according to known methods would yield a predictable result.
Zhao-Buijsman yet fails to explicitly disclose wherein the first wireless communication unit is a short-range wireless communication unit, and the short-range wireless communication unit includes a low-power Bluetooth module or a Wi-Fi communication module;
However, Tian discloses wherein the first wireless communication unit is a short-range wireless communication unit, and the short-range wireless communication unit includes a low-power Bluetooth module or a Wi-Fi communication module (Tian, see paragraphs [0010-0014, 0055]wireless slim terminal device accessing to at least one kind of IM via a wireless access point is provided, the wireless access point being able to connect with one or more kinds of 1Ms and communicate with various IMs in compliance with different communication protocols through the IP network connected thereto. This wireless access point can perform translation of command and data between various kinds of IM protocols and the short distance wireless communication protocol supported by the wireless access point and wireless slim terminal device. The wireless slim terminal device stores an instant message user identifier and relevant information of at least one kind of IM, and connects with the wireless access point by short distance wireless communication technology (mainly including Bluetooth, WiFi, UWB and wireless USB). The wireless slim terminal device transmits the instant message user identifier of the at least one kind of IM to the wireless access point, the wireless access point automatically logs in the corresponding IM according to the instant message user identifier, so as to enable the wireless slim terminal device to communicate with the server and remote terminal device of one or more kinds of IMs via the wireless access point);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao- Buijsman with the teaching of Tian provide the method for short distance wireless communication system has wireless access point includes WIFI or Bluetooth that accesses instant messenger user identifier to communicate with distant terminal, after receiving information from wireless thin terminal. In doing so, the access of instant messenger by the wireless thin terminal can be enabled effectively, where the combination of elements according to known methods would yield a predictable result (Tian, see paragraphs [0010, 0017, and 0055]).

With respect to claim 4, Zhao-Buijsman-Tian teaches the group instant messaging device, wherein the radio frequency module is disposed in the body of the group instant messaging device (Zhao NA, see page 5, lines 6-28, Step 102, by instant communication client, receive other instant communication clients transmission speech message, and Received speech message is exported in the interactive interface of discussion group. Specifically, receiving other Instant Messenger in the discussion group of server forwarding by built-in instant communication client believe the speech message that client is sent, and exports received speech message in the interactive interface of discussion group. Step 103, the reference order of the speech message triggering based on output is obtained).

With respect to claim 5,  Zhao-Buijsman-Tian teaches the group instant messaging device, wherein the radio frequency module is connected to a body of the group instant messaging device via a connection interface (Zhao NA, see page 7, lines 11-20, the content of the instant message exported in discussion group, to fixed whether automatic transfer. Specifically, by built-in instant communication client, receive the transmission of other instant communication clients i.e. when message, and received instant message is exported in the interactive interface of discussion group. Whether judge in instant message comprising preset Keyword,… If leading to comprising preset keyword to current the opposite end of words plays the audio data of target voice message. The target voice message is comprising the instant of preset keyword received one or continuous a plurality of speech message after message. Such as: when received content be " me is allowed to say something " word message it Afterwards, and two speech messages are continuously received, then this two speech messages is played into opposite end. Step 206, by the instant communication client, the word message of other instant communication client’s transmission is received, and Received word message is exported in interactive interface).

With respect to claim 8, Zhao-Buijsman-Tian teaches the group instant messaging device, wherein the group instant messaging device is a wearable device( Zhao NA, see Fig. 1 and page 3, lines 23-37, It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client The terminal of the fixation of end and instant communication client).

With respect to claim 11, Zhao-Buijsman-Tian teaches the group instant messaging device, wherein the body of the group instant messaging device has thereon a data transmission interface (Zhao NA, see page 9, lines12-32, a sees the speech message of C transmission in the interactive interface of discussion group, then passes through sustained touch this speech message Output area mode, recall the prompt window of switching setting as shown in Figure 5, and click the "Yes" button in window. Then after the mobile phone of A, saves speech message that C is sent to local, and encoding and decoding are preset format, the call with B, taboo are hung up With the function of the microphone of the mobile phone of A, the audio data of the speech message of the C after encoding and decoding is then played into B. It should be understood that the transmission of above-mentioned message, needs using server as intermediary, server, can when forwarding message According to preset processing logic, the data of the message of forwarding are handled, such as: parsing data content, data Reseal, and compile Decoding etc. processing. Further, for the first communication terminal by built-in instant communication client, the audio data that will be recorded is synchronous After sending third communication terminal, the instant message of third communication terminal transmission can also be received, and in interaction circle of discussion group Received instant message is exported in face);
the group instant messaging network further includes an additional instant messaging device associated with the additional terminal in the instant messaging group (Zhao NA, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5, as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200).

With respect to claim 14, Zhao-Buijsman-Tian further comprising: a radio frequency module connected to the audio recording unit, the audio playing unit, and the input control unit to send and receive the audio data in the mode of radio frequency communication (Zhao NA, see page 4, lines 33-47, the control for opening voice interactive function is also provided in the interactive interface of discussion group. In response to user to this the operation of control opens voice interactive function, records to the content of current talking. Specifically, firstly, according to preset sound Frequency sampling rate acquires the audio data of opposite end sound and acquires the audio data of local terminal sound by microphone. Wherein opposite end the voice data that the audio data of sound is transmitted generally by mobile communication system, fixed line system or the networking telephone. This the voice data that the audio data of end sound is acquired generally by microphone. Then, by the audio number of the local terminal sound of acquisition According to being mixed with the audio data of opposite end sound, and mixed audio data is sent to by instant communication client Server. The realization process that the audio data of the local terminal sound of acquisition is mixed with the audio data of opposite end sound, specifically such as the audio data of the local terminal sound of acquisition is inserted into the 1st track, the audio data of opposite end sound is inserted into the 2nd track, so The time of two tracks is synchronized into alignment afterwards, then two tracks are carried out with the processing of mixed contracting waveform, to obtain one the audio data. Server carries out encoding and decoding processing after receiving audio data, to the audio data, then handles encoding and decoding Audio data afterwards is in the form of speech message, other instant communication clients being sent in discussion group, so as in discussion group Other instant communication clients by read the speech message, understand the content of current talking). 

With respect to claim 17, Zhao teaches a group instant messaging method, comprising: establishing a short-range wireless communication connection between a first portable terminal and an associated user terminal, such that the first portable terminal forms a group instant messaging network with a user terminal within a predetermined instant messaging group via the associated user terminal, wherein the instant messaging group includes: the associated user terminal and one or more additional user terminals wirelessly connected to the associated user terminal (Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200.Server 200 docks the audio data of receipts carries out encoding and decoding processing, then by encoding and decoding treated audio data in a manner of real-time phonetic message, Other member communication's terminals 100B and 100C being sent in the discussion group. Communication terminal 100B and 100C is receiving server After the 200 real-time phonetic message sent, which is exported by preset instant communication client);
receiving audio data from other user terminals in the instant messaging group by the first portable terminal via the associated user terminal, and performing an instant playout using an audio playing unit (Zhao, see Fig. 1 and  page 4, lines 1-19, communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis. Claim 4: playing the audio data of target voice message to the opposite end of the current talking comprising preset keyword Target voice message is received one or continuous a plurality of speech message after the instant message);
when the wireless connection between the at least one user terminal and other user terminals in the instant messaging group is disconnected, sending the audio data generated by the first portable terminal using a radio frequency module connected with the first portable terminal (Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client), and 
receiving audio data sent by a corresponding radio frequency module associated with other user terminals in the instant messaging group and playing the audio data by the audio playing unit (Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C (i.e. equivalent to additional user terminals) are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200.Server 200 docks the audio data of receipts carries out encoding and decoding processing, then by encoding and decoding treated audio data in a manner of real-time phonetic message, Other member communication's terminals 100B and 100C being sent in the discussion group. Communication terminal 100B and 100C is receiving server After the 200 real-time phonetic message sent, which is exported by preset instant communication client);
Zhao yet fails to explicitly disclose controlling an audio recording unit of the first portable terminal based on a one-touch operation to record user voice by an input control unit of the first portable terminal and to generate audio data, and to send the audio data to the associated user terminal to be sent by the associated user terminal to other user terminals in the instant messaging group without unlocking operation of the screen of the associated user terminal;
wherein, the input control unit is a control key located on a front or side surface of the body of the group instant messaging device, and the short-range wireless communication connection comprises a low-power Bluetooth communication connection or a Wi-Fi communication connection.
However, Buijsman, in an analogous art, discloses an input control unit configured to control the ON and OFF of the audio recording unit ( Buijsman discloses that FIG. 7 shows a settings screen S5 that features a block option B6 to switch the automatic playing of incoming audio recordings ‘on’ or ‘off’. In this particular example, the block option B6 is presented as a toggle switch ) based on a one-touched operation to record and send audio data to the associated user terminal without unlocking operation of the screen of the associated user terminal (figs. 4-5; abstract; col. 7, line 62 through col. 8, line 7; col. 9, lines  30-42; Buijsman discloses that when the completed first audio recording A1 is received by the second electronic device 2, said completed first audio recording A1 is played in addition to or instead of the silent audio sample Z, even when the second electronic device 2 is still in the locked mode);and 
to send the audio data to the associated user terminal to be sent by the associated user terminal to other user terminals in the instant messaging group without unlocking operation of the screen of the associated user terminal( Buijsman, see Col. 2, lines 29-60, the method further comprises the step of playing the completed first audio recording automatically at the second electronic device when the user interface is hidden from the display in the background mode. Consequently, the automatic playback of the audio recordings not only functions when the second electronic device is in the locked mode, but also when said second electronic device is in the unlocked mode and the user interface of the computer program product operates in the background mode, e.g. when the user of the second electronic device is actively using the second electronic device, yet for a different purpose. Step d) comprises the steps of playing a silent audio sample on the second electronic device in the unlocked mode, continuing to play the silent audio sample on the second electronic device when the second electronic device enters the locked mode and playing the completed first audio recording);
wherein, the input control unit is a control key located on a front or side surface of the body of the group instant messaging device (Buijsman discloses that FIGS. 1, 2 and Col. 8, lines 10-35, button (B) that can be used to as input control The contact list screen S2 features a record button B2 (i.e., button interpreted as input control unit ) next to each contact C1, C2, C3 to start recording an audio recording via the microphone 13 of the first electronic device 1. FIG. 7 and Col. 11, lines 45-67, FIG. 7 shows a settings screen S5 that features a block option B6 to switch the automatic playing of incoming audio recordings ‘on’ or ‘off’. the output volume control B7 is presented as a slider. The output volume control B7 controls the perceived loudness of the audio recordings through the speaker 14, 24 of the respective electronic device 1, 2. The output volume control B7 allows for adjusting the output volume within a volume range).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Zhao’s teaching with the teaching of Buijsman to provide method for coordinating transfer of audio data files with electronic devices without unlocking operation of the screen , The block option can prevent the audio recordings play automatically against the user of the second electronic device. The time windows prevents the audio recordings play automatically during a period which is inconvenient for the user of the second electronic device, where the combination of elements according to known methods would yield a predictable result.
Zhao- Buijsman yet fails to explicitly disclose wherein the first wireless communication unit is a short-range wireless communication unit, and the short-range wireless communication unit includes a low-power Bluetooth module or a Wi-Fi communication module;
However, Tian discloses wherein the first wireless communication unit is a short-range wireless communication unit, and the short-range wireless communication unit includes a low-power Bluetooth module or a Wi-Fi communication module (Tian, see paragraphs [0010-0014, 0055]wireless slim terminal device accessing to at least one kind of IM via a wireless access point is provided, the wireless access point being able to connect with one or more kinds of 1Ms and communicate with various IMs in compliance with different communication protocols through the IP network connected thereto. This wireless access point can perform translation of command and data between various kinds of IM protocols and the short distance wireless communication protocol supported by the wireless access point and wireless slim terminal device. The wireless slim terminal device stores an instant message user identifier and relevant information of at least one kind of IM, and connects with the wireless access point by short distance wireless communication technology (mainly including Bluetooth, WiFi, UWB and wireless USB). The wireless slim terminal device transmits the instant message user identifier of the at least one kind of IM to the wireless access point, the wireless access point automatically logs in the corresponding IM according to the instant message user identifier, so as to enable the wireless slim terminal device to communicate with the server and remote terminal device of one or more kinds of IMs via the wireless access point);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao- Buijsman with the teaching of Tian provide the method for short distance wireless communication system has wireless access point includes WIFI or Bluetooth that accesses instant messenger user identifier to communicate with distant terminal, after receiving information from wireless thin terminal. In doing so, the access of instant messenger by the wireless thin terminal can be enabled effectively, where the combination of elements according to known methods would yield a predictable result (Tian, see paragraphs [0010, 0017, and 0055]).

Claims 2, 6-7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao NA (CN109728994A hereinafter Zhao)  in view of Buijsman et al. (US 10425467 hereinafter Buijsman) in view of Tian et al. (US 20100174791) further in view of Rizzi  (US 20180227341 hereinafter Rizzi). 

With respect to claims 2 and 13, Zhao-Buijsman-Tian teaches the group instant messaging device, yet fails to explicitly disclose further comprising: an information indicating circuit configured to indicate a state of the group instant messaging device; 
wherein, an auxiliary instant messaging identifier to set tor the predetermined instant
messaging group among multiple groups and the data from the instant messaging device is automatically sent by the associated user terminal to other user terminals in the predetermined instant messaging group having the instant messaging identifier. 
However, Rizzi discloses an information indicating circuit configured to indicate a state of the group instant messaging device (Rizzi see FIG. 5 and paragraphs [0109-0116] upon starting the application 128, a camera screen initial state A 504 is entered. It should be noted that the application 128 can be configured or programmed to start from a different screen or state without deviating from the present invention. Selecting (activating a control in the User Interface) a record control 572 starts recording the camera image 216 as video 404 to a visual message 136 and transitions to state B 520. Selecting a cancel control 564 discards all captured visual messages 540, which then transitions back to state A 504. While in state C 524, a microphone in the device, a selection of one of two different cameras, and a flashlight 544 may be selected by the user or participant 104);
wherein, an auxiliary instant messaging identifier to set tor the predetermined instant
messaging group among multiple groups and the data from the instant messaging device is automatically sent by the associated user terminal to other user terminals in the predetermined instant messaging group having the instant messaging identifier (Rizzi see FIG. 3 and paragraphs [0100-0103] the metadata 304 for each visual message 136 includes one or more chat identifiers 312, as well as a visual message ID 308. Therefore, the metadata 264 expands as new visual messages 136 are added to a device 108. Chat identifiers 312  (Chat identifier 312a ... 312n , 312n is equivalent to secondary or an auxiliary instant messaging identifier)include one or more parameters that are used to identify each chat 272 from other chats 272. Chat identifiers 312 may include a chat ID 316 (i.e. interpreted as equivalent to: the predetermined instant messaging group having the instant messaging identifier), a thumbnail image 320, a time and date 324a identifying when the chat 272 was created or originated, a time and date 324b identifying a creation time of a last visual message in the chat in chronological order, a chat label 328, a location 332 of a device 108 that initiated the chat 272 and created the initial visual message 136, and user IDs 336 for all users or participants 104 in the chat 272.
FIG. 3 chat or Group ID 340n. Visual message metadata 304 also includes a chat or group ID 340, which is assigned when each visual message was recorded). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao- Buijsman-Tian with the teaching of Rizzi provided hardware controls or buttons on device as alternative for controlling input to generate start or stop audio recording, hence the efficiency and simplicity of use are provided. The user experience is enhanced, also allows the fully interactive and semi-interactive operating modes, where the combination of elements according to known methods would yield a predictable result.

With respect to claim 6, Zhao-Buijsman-Tian teaches the group instant messaging device, the audio recording unit is a microphone; the audio playing unit is a speaker (Rizzi, see paragraph [0096 device 108 includes a speaker 224 to playback audio 268b. In some embodiments, a device 108 may also include a headphone jack or a wireless capability for connection to an external speaker or headphones, or it may include a headphone jack or a wireless capability in lieu of a speaker 224); and 
the information indicating circuit includes at least one of an LCD display screen, an indicator circuit, or an audible indicating circuit (Rizzi, see paragraph [0110] selecting (tapping/clicking) the screen 140 in a non-control area of the screen 208 takes a snapshot 420 of the current camera image 216 displayed on the screen 140, and transitions to state D 508. As an alternative to tapping/clicking the screen 140 in a non-control area of the screen 208, a separate “freeze” control may be provided to take the snapshot 420. The screen 140 includes both controls as well as non-control areas of the screen 208)

With respect to claim 7, Zhao-Buijsman-Tian teaches the group instant messaging device, yet fails to explicitly disclose a further comprising a headphone jack.
However, Rizzi discloses a further comprising a headphone jack (Rizzi, see paragraph [0096] device 108 includes a speaker 224 to playback audio 268b. In some embodiments, a device 108 may also include a headphone jack or a wireless capability for connection to an external speaker or headphones, or it may include a headphone jack or a wireless capability in lieu of a speaker 224).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao- Buijsman-Tian with the teaching of Rizzi provided hardware headphone jack controls that enable for audio listening and recording, hence the efficiency and simplicity of use are provided. The user experience is enhanced, also allows the fully interactive and semi-interactive operating modes, where the combination of elements according to known methods would yield a predictable result.

With respect to claim 18, Zhao-Buijsman-Tian teaches the method, yet fails to explicitly disclose further comprising: 
indicating a state of the group instant messaging device using an information indicating circuit;
wherein, an auxiliary instant messaging identifier to set tor the predetermined instant
messaging group among multiple groups and the data from the instant messaging device is automatically sent by the associated user terminal to other user terminals in the predetermined instant messaging group having the instant messaging identifier. 

However, Rizzi discloses further comprising: 
indicating a state of the group instant messaging device using an information indicating circuit(Rizzi see FIG. 5 and paragraphs [0109-0116] upon starting the application 128, a camera screen initial state A 504 is entered. It should be noted that the application 128 can be configured or programmed to start from a different screen or state without deviating from the present invention. Selecting (activating a control in the User Interface) a record control 572 starts recording the camera image 216 as video 404 to a visual message 136 and transitions to state B 520. Selecting a cancel control 564 discards all captured visual messages 540, which then transitions back to state A 504. While in state C 524, a microphone in the device, a selection of one of two different cameras, and a flashlight 544 may be selected by the user or participant 104); 
wherein, an auxiliary instant messaging identifier to set tor the predetermined instant
messaging group among multiple groups and the data from the instant messaging device
Is automatically sent by the associated user terminal to other user terminals in the predetermined instant messaging group having the instant messaging identifier (Rizzi see FIG. 3 and paragraphs [0100-0103] the metadata 304 for each visual message 136 includes one or more chat identifiers 312, as well as a visual message ID 308. Therefore, the metadata 264 expands as new visual messages 136 are added to a device 108. Chat identifiers 312  (Chat identifier 312a ... 312n , 312n is equivalent to secondary or an auxiliary instant messaging identifier)include one or more parameters that are used to identify each chat 272 from other chats 272. Chat identifiers 312 may include a chat ID 316 (i.e. interpreted as equivalent to: the predetermined instant messaging group having the instant messaging identifier), a thumbnail image 320, a time and date 324a identifying when the chat 272 was created or originated, a time and date 324b identifying a creation time of a last visual message in the chat in chronological order, a chat label 328, a location 332 of a device 108 that initiated the chat 272 and created the initial visual message 136, and user IDs 336 for all users or participants 104 in the chat 272.
FIG. 3 chat or Group ID 340n. Visual message metadata 304 also includes a chat or group ID 340, which is assigned when each visual message was recorded). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao- Buijsman-Tian with the teaching of Rizzi provided hardware headphone jack controls that enable for audio listening and recording, hence the efficiency and simplicity of use are provided. The user experience is enhanced, also allows the fully interactive and semi-interactive operating modes, where the combination of elements according to known methods would yield a predictable result.

Claims 9-10, 15-16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao NA (CN109728994A hereinafter Zhao) in view of Buijsman et al. (US 10425467 hereinafter Buijsman) in view of Tian et al. (US 20100174791) further in view of Wang (US 20150119004 hereinafter Wang).

With respect to claims 9 and 15, Zhao-Buijsman-Tian teaches the group instant messaging device, yet fails to explicitly disclose, further comprising:
a GPS positioning module configured to generate positioning data.
However, Wang discloses further comprising: 
a GPS positioning module configured to generate positioning data (Wang, see FIG. 1 and paragraphs [0021, 0034, 0036, 0038, 0040-0043] the electronic device may be any electronic device having network connecting capabilities, such as a computer, or a mobile device, such as a mobile phone, a smart phone, a PDA (Personal Digital Assistant), a GPS (Global Positioning System), or a notebook. The system for voice management 100 can comprise a proximity sensor 110, an attitude sensor 120, a voice reception unit 130 such as a microphone, a voice output unit 140 such as an earphone or a speaker, a storage unit 150, and a processing unit 160. A voice recording process is performed according to the sound received by the voice reception unit to generate a voice message. Then, in step S520, it is determined whether an instruction corresponding to the termination of the voice recording process is received).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao-Rizzi with the teaching of Wang provide the method for performing voice management in electronic device such as computer, mobile phone, smart phone, personal digital assistant (PDA), global positioning system (GPS), or notebook. Thus, the voice recording process or voice playback process are automatically performed according to data detected by sensors, so that the efficiency of voice management is increased. The user can directly and efficiently view the information generated by other electronic devices in the group, when user of the participating electronic device wants to view the voice messages or text messages in the participating electronic device, where the combination of elements according to known methods would yield a predictable result, (Wang, see paragraphs [0022, 0052].

With respect to claims 10 and 16, Zhao-Buijsman-Tian-Wang teaches the group instant messaging device, further comprising: 
a voice conversion module configured to convert the positioning data into audio data (Zhao NA, see Fig. 2 and page 7, lines 19-30, Step 207, in response to the play instruction of the word message triggering based on output, the text that play instruction is directed toward is disappeared Breath is converted to target audio data；Step 208, target audio data are played to the opposite end of current talking. Specifically, by built-in instant communication client, receive in discussion group in addition to the instant communication client The word message that sends of other instant communication clients, and received word message is exported in interactive interface. In response to base In the play instruction that the word message of output triggers, at least one word message that play instruction is directed toward is converted into target audio Data. Then the target audio data being converted to are sent to currently by the networking telephone or mobile radio communication or fixed telephone network The opposite end of call); and
an output control key configured to output the audio data converted from the positioning data by the voice conversion module to the audio playing unit (Zhao NA, see Fig. 1 and page 4, lines 1-19, The user of communication terminal 100B and 100C are after having played the real-time phonetic message, it is possible to can deliver seeing for oneself method sends one section of comment voice to server 200 by respective instant communication client. Server 200 is commented received after  the Analects of Confucius sound carries out encoding and decoding processing, in a manner of commenting on speech message, it is transmitted to communication terminal 100A.Communication terminal 100A is logical Cross discussion group's interactive interface that preset instant communication client provides, the comment speech message that export server 200 forwards. Communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis).

With respect to claim 20, Zhao-Buijsman-Tian teaches the method, further comprising:
generating positioning data, converting the generated positioning data into audio data based on an output instruction (Zhao NA, see Fig. 2 and page 7, lines 19-30, Step 207, in response to the play instruction of the word message triggering based on output, the text that play instruction is directed toward is disappeared Breath is converted to target audio data; Step 208, target audio data are played to the opposite end of current talking. Specifically, by built-in instant communication client, receive in discussion group in addition to the instant communication client The word message that sends of other instant communication clients, and received word message is exported in interactive interface. In response to base In the play instruction that the word message of output triggers, at least one word message that play instruction is directed toward is converted into target audio Data. Then the target audio data being converted to are sent to currently by the networking telephone or mobile radio communication or fixed telephone network The opposite end of call); and
outputting the converted audio data by the audio playing unit(Zhao NA, see Fig. 1 and page 4, lines 1-19, The user of communication terminal 100B and 100C are after having played the real-time phonetic message, it is possible to can deliver seeing for oneself method sends one section of comment voice to server 200 by respective instant communication client. Server 200 is commented received after  the Analects of Confucius sound carries out encoding and decoding processing, in a manner of commenting on speech message, it is transmitted to communication terminal 100A.Communication terminal 100A is logical Cross discussion group's interactive interface that preset instant communication client provides, the comment speech message that export server 200 forwards. Communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis).
Zhao-Buijsman-Tian yet fails to explicitly disclose, further comprising: 
receiving, by the first portable terminal, position information using a GPS module, 
However, Wang discloses further comprising: receiving, by the first portable terminal, position information using a GPS module (Wang, see FIG. 1 and paragraphs [0021, 0034, 0036, 0038, 0040-0043] the electronic device may be any electronic device having network connecting capabilities, such as a computer, or a mobile device, such as a mobile phone, a smart phone, a PDA (Personal Digital Assistant), a GPS (Global Positioning System), or a notebook. The system for voice management 100 can comprise a proximity sensor 110, an attitude sensor 120, a voice reception unit 130 such as a microphone, a voice output unit 140 such as an earphone or a speaker, a storage unit 150, and a processing unit 160. A voice recording process is performed according to the sound received by the voice reception unit to generate a voice message. Then, in step S520, it is determined whether an instruction corresponding to the termination of the voice recording process is received),
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Zhao-Buijsman-Tian teaching with the teaching of Wang provide the method for performing voice management in electronic device such as computer, mobile phone, smart phone, personal digital assistant (PDA), global positioning system (GPS), or notebook. Thus, the voice recording process or voice playback process are automatically performed according to data detected by sensors, so that the efficiency of voice management is increased. The user can directly and efficiently view the information generated by other electronic devices in the group, when user of the participating electronic device wants to view the voice messages or text messages in the participating electronic device, where the combination of elements according to known methods would yield a predictable result, (Wang, see paragraphs [0022, 0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub.  US 20180359349 System For Providing Asynchronous Multimode Communication Between Wearable Devices, Generates Message Package Comprising Stored Voice Input And Text, And Transmits Message Package To Network, Based On Determined Intent.
PG. Pub.  US 20170185052 Communication Message Sending Method, Involves Determining Communication Information Transfer Time Under Utilizing Preset Condition, And Receiving Reply Message By Wearing Equipment, Where Reply Message Is Transmitted To Transfer Device. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/09/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457